NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



RUSSELL HARABURDA, DOC #S39871,              )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )      Case No. 2D17-1292
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 12, 2018.

Appeal from the Circuit Court for Sarasota
County; Debra Johnes Riva, Judge.

Howard L. Dimmig, II, Public Defender,
and Megan Olson, Assistant Public
Defender, Bartow, for Appellant.

Russell Haraburda, pro se.



PER CURIAM.


             Affirmed.


LaROSE, C.J., and KHOUZAM and SLEET, JJ., Concur.